Exhibit 10.9


RESTRICTED UNIT AGREEMENT
This RESTRICTED UNIT AGREEMENT (this “Agreement”) is executed and agreed to as
of «Date» (the “Effective Date”), by and among JPE Management Holdings LLC, a
Delaware limited liability company (the “Company”), and «Grantee» (the “Service
Provider”).
Capitalized terms used in this Agreement but not defined have the meanings given
to such terms in the LLC Agreement (as defined below).
WHEREAS, the Amended and Restated Limited Liability Company Agreement of the
Company dated as of February 1, 2017 (as further amended, supplemented and
restated from time to time, the “LLC Agreement”), attached hereto as Exhibit A
authorizes the issuance by the Company of Units representing Interests in the
Company designated as Series A Units or Series B Units;
WHEREAS, the Service Provider is a non-employee service provider to a Jagged
Peak Employer; and
WHEREAS, the Company desires to issue to the Service Provider on the terms and
conditions hereinafter set forth, and the Service Provider desires to accept on
such terms and conditions, the number of Series B Units specified herein, in
consideration for services provided by the Service Provider for the benefit of a
Jagged Peak Employer.
NOW, THEREFORE, in consideration of the mutual promises, covenants and
obligations contained herein and other good and valuable consideration, the
Company and the Service Provider agree as follows:
1.Issuance of Series B Units. The Company hereby issues the following Units to
the Service Provider on the Effective Date:
«Series B Units» Series B Units
The Series B Units issued by the Company to the Service Provider pursuant to
this Agreement are referred to herein as the “Granted Series B Units.”
2.    Terms of Issuance of Series B Units.
(a)    The Service Provider agrees that no provision contained in this Agreement
shall entitle the Service Provider to continue to perform services, directly or
indirectly, for a Jagged Peak Employer (any such entity that from time to time
is receiving services from the Service Provider, a “Service Recipient”) or
affect in any way the right of any such entity to terminate such service
relationship (the “Service Relationship”) at any time.
(b)    The Service Provider agrees that the Service Provider’s execution of this
Agreement evidences the Service Provider’s intention to be bound by the terms of
the LLC Agreement, in addition to the terms of this Agreement, and acknowledges
and agrees that the Granted Series B Units are subject to all of the terms and
restrictions applicable to Series B Units as set forth in the LLC Agreement and
in this Agreement. On or prior to the Effective Date, the




--------------------------------------------------------------------------------




Service Provider has executed a counterpart signature page to the LLC Agreement
or to an Addendum Agreement thereto.
(c)    The Service Provider may, but is not required to, make an election (on or
before 30 days following the Effective Date) under Section 83(b) of the Code in
substantially the form attached hereto as Exhibit B with respect to the Granted
Series B Units and to consult with the Service Provider’s tax advisor to
determine the tax consequences of filing such an election under Section 83(b) of
the Code. The Service Provider acknowledges that it is the Service Provider’s
sole responsibility, and not the responsibility of the Company, to file the
election under Section 83(b) of the Code even if the Service Provider requests
the Company or the managers, directors, officers, employees and authorized
representatives (including attorneys, accountants, consultants, bankers,
lenders, prospective lenders and financial representatives) of the Company to
assist in making such filing. The Service Provider agrees to provide the
Company, on or before the due date for filing such election, proof that such
election has or will be filed timely.
3.    Unvested Series B Units. The Granted Series B Units issued pursuant to
this Agreement shall initially be Unvested Series B Units under the LLC
Agreement, shall be subject to all of the restrictions on Unvested Series B
Units (as well as on Series B Units, in general) under the LLC Agreement and
shall carry only such rights as are conferred on Unvested Series B Units under
the LLC Agreement. Unvested Series B Units will become Vested Series B Units
under the LLC Agreement when such Unvested Series B Units have become vested in
accordance with the provisions of Sections 4, 5, 6 and 7 of this Agreement.
4.    Vesting of Granted Series B Units. The Granted Series B Units (the “Time
Vesting Units”) will become vested in accordance with the vesting schedule set
forth in the following table provided that the Service Provider remains
continuously in the Service Relationship from the Effective Date through the
vesting date set forth below:
Vesting Date
Portion of Time Vesting Units that become Vested
February 1, 2018
«Vested_1»
February 1, 2019
«Vested_2»
February 1, 2020
«Vested_3»

5.    Vested Series B Units. Upon becoming vested in accordance with Section 4
above, the Unvested Series B Units shall become Vested Series B Units and shall
no longer be subject to the restrictions on Unvested Series B Units (but shall
remain subject to the restrictions on the Series B Units, in general) under the
LLC Agreement. In addition, the Company shall proceed with the distribution of
Common Stock (and any related amounts) (the “Common Stock Distribution”) and the
cancellation of the Vested Series B Units in accordance with Section 3.4(b) of
the LLC Agreement.
6.    Vesting of Granted Series B Units upon Certain Events. In the event of the
consummation of a Q-Jagged Peak Monetization, all Granted Series B Units issued
pursuant hereto that have not previously become Vested Series B Units shall
automatically become Vested Series




--------------------------------------------------------------------------------




B Units immediately prior to the consummation of such Q-Jagged Peak
Monetization, provided that the Service Relationship continues from the
Effective Date through the date of the consummation of such Q-Jagged Peak
Monetization.
7.    Additional Vesting Events and Forfeitures.
(a)    Termination for Cause. If the Service Relationship is terminated by a
Jagged Peak Employer for Cause, then the Service Provider shall forfeit to the
Company all of the Unvested Series B Units and all rights arising from such
Unvested Series B Units and from being a holder thereof for zero consideration.
(b)    Termination due to Death or Disability. If the Service Relationship is
terminated due to the death or Disability of the Service Provider, all Granted
Series B Units issued pursuant hereto that have not previously become Vested
Series B Units shall automatically become Vested Series B Units immediately upon
the death or Disability of the Service Provider.
(c)    Termination without Cause. If the Service Provider’s Service Relationship
is terminated by a Jagged Peak Employer for any reason other than Cause and
other than as a result of the death or Disability of such Member, all Granted
Series B Units issued pursuant hereto that have not previously become Vested
Series B Units shall automatically become Vested Series B Units immediately upon
the termination of such Service Relationship.
(d)    Voluntary Resignation. If the Service Provider’s Service Relationship is
terminated by reason of resignation by the Service Provider, then the board of
directors of PubCo shall have sole and absolute discretion to cause the Unvested
Series B Units issued pursuant hereto to (i) remain Unvested Series B Units
subject to the same vesting schedule applicable to such Unvested Series B Units
prior to the termination, (ii) become Vested Series B Units, and/or (iii)
automatically be forfeited to the Company for zero consideration along with all
rights arising from such Unvested Series b Units and from being a holder
thereof, or any combination thereof, in each case effective as of such
termination.
(e)    Forfeiture Automatic. The forfeitures of Series B Units subject to the
terms and conditions of this Section 7 shall occur immediately and without
further action of the Company, the Service Provider or any other Person upon the
event giving rise to such forfeitures (the date of such event being the “Trigger
Date”).
8.    Representations and Warranties of the Service Provider and the Company.
(a)    The Service Provider represents and warrants to the Company as follows:
(i)    that this Agreement constitutes the legal, valid and binding obligation
of the Service Provider, enforceable in accordance with its terms, and that the
execution, delivery and performance of this Agreement by the Service Provider
does not and will not conflict with, violate or cause a breach of any agreement,
contract or instrument to which the Service Provider is a party or any judgment,
order or decree to which the Service Provider is subject; and




--------------------------------------------------------------------------------




(ii)    that the Service Provider believes that the Service Provider has
received all the information the Service Provider considers necessary in
connection with his execution of this Agreement, that the Service Provider has
had an opportunity to ask questions and receive answers from the Company and the
Service Provider’s independent counsel regarding the terms, conditions and
limitations set forth in this Agreement and the business, properties, prospects
and financial condition of the Company and its Subsidiaries and to obtain
additional information (to the extent the Company possesses such information or
could acquire it without unreasonable effort or expense) necessary to verify the
accuracy of any information furnished to the Service Provider or to which the
Service Provider had access.
(b)    The Company represents and warrants to the Service Provider that this
Agreement constitutes the legal, valid and binding obligation of the Company,
enforceable in accordance with its terms, and that the execution, delivery and
performance of this Agreement by the Company does not and will not conflict
with, violate or cause a breach of any agreement, contract or instrument to
which the Company is a party or any judgment, order or decree to which the
Company is subject.
9.    General Provisions.
(a)    Notices. For purposes of this Agreement, all notices provided for or
required to be given hereunder shall be in writing and shall be deemed to be
duly given if personally delivered or mailed by certified mail, return receipt
requested, or nationally recognized overnight delivery service with proof of
receipt maintained, at the following addresses (or any other address that any
such party may designate by written notice to the other parties):
If to the Company, to:
Jagged Peak Energy Inc.
1125 17th Street, Suite 2400
Denver, CO 80202
Attn: Chief Executive Officer
 
 
If to the Service Provider, to:
«Grantee»




 
 



Any such notice shall, if delivered personally, be deemed received upon
delivery; shall, if delivered by certified mail, be deemed received upon the
earlier of actual receipt thereof or five Business Days after the date of
deposit in the United States mail, as the case may be; and shall, if delivered
by nationally recognized overnight delivery service, be deemed received the
second Business Day after the date of deposit with the delivery service.
(b)    Governing Law. THIS AGREEMENT IS GOVERNED BY AND SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO THE
CONFLICTS OF LAW PRINCIPLES OF SUCH JURISDICTION. The parties expressly
acknowledge and agree that Delaware has a substantial




--------------------------------------------------------------------------------




relationship to the parties and the transaction reflected herein. The parties
further acknowledge and agree that there is a reasonable basis for this choice
of Delaware law, as Delaware law is well known to the parties and well-developed
with respect to the subject matters of this Agreement. The parties further
acknowledge and agree that the designation of Delaware law and the
interpretation and application of this Agreement consistent with principles of
Delaware law assures uniformity, certainty and predictability in the application
of the LLC Agreement through which the Units are hereby granted.
(c)    Amendment and Waiver. The provisions of this Agreement may be amended,
modified or waived only with the prior written consent of the Company and the
Service Provider, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall be construed as a waiver of such provisions
or affect the validity, binding effect or enforceability of this Agreement or
any provision hereof.
(d)    Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future Laws effective during the term
of this Agreement, such provision shall be fully severable; this Agreement shall
be construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of each such illegal, invalid or unenforceable
provision, there shall be added automatically as a part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.
(e)    Entire Agreement. This Agreement and the LLC Agreement embody the
complete agreement and understanding among the parties hereto with respect to
the subject matter hereof and supersede and preempt any prior understandings,
agreements or representations by or among the parties, written or oral, which
may have related to the subject matter hereof in any way.
(f)    Counterparts. This Agreement may be executed in any number of
counterparts (including facsimile counterparts), all of which together shall
constitute a single instrument. Delivery of a copy of this Agreement bearing an
original signature by facsimile transmission or by electronic mail shall have
the same effect as physical delivery of the paper document bearing the original
signature.
(g)    Successors and Assigns. This Agreement shall bind and inure to the
benefit of and be enforceable by and against the Service Provider, the Company
and their respective successors, assigns, heirs, representatives and estates, as
the case may be (including subsequent holders of Series B Units held by the
Service Provider); provided that rights and obligations of the Service Provider
under this Agreement shall not be assignable except in connection with a
transfer of Series B Units held by the Service Provider permitted under the LLC
Agreement. Notwithstanding anything else in this Agreement or in the LLC
Agreement, (i) each of the Series B Units held by the Service Provider shall
remain subject to the terms of the LLC Agreement and this Agreement, regardless
of who holds or has rights relating to such Units and (ii) the effect that the
Service Relationship or events related to such Service Relationship have on the
rights of and restrictions on Series B Units, including vesting, and the rights
of the Company with regard to the




--------------------------------------------------------------------------------




Granted Series B Units under this Agreement, shall not be altered by any
transfer or purported transfer of any Series B Units or rights relating thereto.
For the avoidance of doubt, each Permitted Transferee of the Service Provider
who acquires Series B Units from the Service Provider pursuant to the LLC
Agreement shall be subject to the provisions of this Agreement with respect to
such Series B Units as if such Permitted Transferee or Permitted Transferees
were a party or parties to this Agreement.
(h)    Rights of Third Parties. Nothing expressed or implied in this Agreement
is intended or shall be construed to confer upon or give any Person, other than
the parties hereto and the estate, legal representative or guardian of any
individual party hereto, any rights or remedies under or by reason of this
Agreement.
(i)    Headings; References; Interpretation. In this Agreement, unless a clear
contrary intention appears: (i) pronouns in the masculine, feminine and neuter
genders shall be construed to include any other gender and words in the singular
form shall be construed to include the plural and vice versa; (ii) the term
“including” shall be construed to be expansive rather than limiting in nature
and to mean “including, without limitation;” (iii) the word “or” is inclusive;
(iv) the words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder” and
words of similar import refer to this Agreement as a whole, including the
Exhibits attached hereto, and not to any particular subdivision unless expressly
so limited; (v) references to Articles and Sections refer to Articles and
Sections of this Agreement; (vi) references in any Article or Section or
definition to any clause means such clause of such Article, Section or
definition; (vii) references to Exhibits are to the items identified separately
in writing by the parties hereto as the described Exhibits attached to this
Agreement, each of which is hereby incorporated herein and made a part hereof
for all purposes as if set forth in full herein; (viii) all references to money
refer to the lawful currency of the United States; and (ix) references to
“federal” or “Federal” means U.S. federal or U.S. Federal, respectively. Neither
this Agreement nor any uncertainty or ambiguity herein shall be construed or
resolved against any party hereto, whether under any rule of construction or
otherwise. On the contrary, this Agreement has been reviewed by each of the
parties hereto and shall be construed and interpreted according to the ordinary
meaning of the words used so as to fairly accomplish the purposes and intentions
of the parties hereto. The Article and Section titles and headings in this
Agreement are inserted for convenience of reference only and are not intended to
be a part of, or to affect the meaning or interpretation of, this Agreement.
(j)    Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements contained herein shall survive the
consummation of the transactions contemplated hereby and the termination of this
Agreement.
(k)    Arbitration.
(i)    Subject to Section 9(k)(ii), any dispute, controversy or claim between
Service Provider and the Company arising out of or relating to this Agreement
will be finally settled by arbitration in Denver, Colorado before, and in
accordance with the then-existing American Arbitration Association (“AAA”)
Arbitration Rules. The arbitration award shall be final and binding on both
parties. Any arbitration conducted under this Section 9(k) shall be heard by a
single arbitrator (the “Arbitrator”) selected in accordance with the
then-applicable rules of the AAA. The Arbitrator




--------------------------------------------------------------------------------




shall expeditiously hear and decide all matters concerning the dispute. Except
as expressly provided to the contrary in this Agreement, the Arbitrator shall
have the power to (A) gather such materials, information, testimony and evidence
as he or she deems relevant to the dispute before him or her (and each party
will provide such materials, information, testimony and evidence requested by
the Arbitrator), and (B) grant injunctive relief and enforce specific
performance. The decision of the Arbitrator shall be reasoned, rendered in
writing, be final, non-appealable and binding upon the disputing parties and the
parties agree that judgment upon the award may be entered by any court of
competent jurisdiction; provided that the parties agree that the Arbitrator and
any court enforcing the award of the Arbitrator shall not have the right or
authority to award punitive or exemplary damages to any disputing party. The
party whom the Arbitrator determines is the prevailing party in such arbitration
shall receive, in addition to any other award pursuant to such arbitration or
associated judgment, reimbursement from the other party of all reasonable legal
fees and costs.
(ii)    Notwithstanding Section 9(k)(i), either party may make a timely
application for emergency or temporary injunctive relief, and shall have the
power to maintain the status quo pending the arbitration of any dispute under
this Section 9(k), and this Section 9(k) shall not require the arbitration of
any application for emergency, temporary or preliminary injunctive relief
(including temporary restraining orders) by either party pending arbitration;
provided, however, that the remainder of any such dispute (beyond the
application for emergency or temporary injunctive relief) shall be subject to
arbitration under this Section 9(k).
(iii)    By entering into this Agreement and entering into the arbitration
provisions of this Section 9(k), THE PARTIES EXPRESSLY ACKNOWLEDGE AND AGREE
THAT THEY ARE KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVING THEIR RIGHTS TO A
JURY TRIAL.
(iv)    Nothing in this Section 9(k) shall prohibit a party to this Agreement
from (A) instituting litigation to enforce any arbitration award, or (B) joining
another party to this Agreement in a litigation initiated by a person or entity
which is not a party to this Agreement.
(l)    WAIVER OF CERTAIN DAMAGE CLAIMS. NOTWITHSTANDING ANYTHING IN ANY DOCUMENT
TO THE CONTRARY, TO THE FULLEST EXTENT PERMITTED BY LAW, NEITHER PARTY SHALL BE
LIABLE TO THE OTHER FOR CONSEQUENTIAL, EXEMPLARY, PUNITIVE, INDIRECT OR SPECIAL
DAMAGES, INCLUDING DAMAGES FOR LOSS OF PROFITS, LOSS OF USE OR REVENUE OR LOSSES
BY REASON OF COST OF CAPITAL, ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
BUSINESS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, THE GRANTING OR WITHHOLDING
OF ANY APPROVAL REQUIRED UNDER THE LLC AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, REGARDLESS OF WHETHER BASED ON CONTRACT, TORT
(INCLUDING NEGLIGENCE), STRICT LIABILITY, VIOLATION OF ANY APPLICABLE DECEPTIVE
TRADE PRACTICES ACT OR SIMILAR LAW OR ANY OTHER LEGAL OR EQUITABLE DUTY OR
PRINCIPLE, AND EACH PARTY RELEASES THE OTHER PARTY FROM LIABILITY FOR ANY SUCH
DAMAGES.




--------------------------------------------------------------------------------




(m)    Section 409A of the Code. The parties intend for the transfer of the
Granted Series B Units pursuant to this Agreement to be exempt from Section 409A
of the Code. Accordingly, this Agreement and the issuance of the Granted Series
B Units shall be construed and interpreted in accordance with such intent and
any action required by either of the parties pursuant to this Agreement will be
provided in such a manner that the Granted Series B Units shall not become
subject to the provisions of Section 409A of the Code, including any IRS
guidance promulgated with respect to Section 409A; provided, however, that in no
event shall any such action to comply with Section 409A reduce the aggregate
amount of the benefit provided or payable to the Service Provider hereunder
unless expressly agreed in writing by the Service Provider.
10.    Acceptance of Agreement.  By executing this Agreement, the Service
Provider represents and warrants that as of the date the Service Provider
executes this Agreement, the Service Provider is not aware or in possession of
any material, nonpublic information with respect to PubCo or its affiliates or
any of their respective securities. In the event that the Service Provider does
not accept execute and return this Agreement to the Company, the Company shall
have the option, but not the obligation, to cancel and revoke the award
represented by this Agreement and any such award shall be forfeited by the
Service Provider without any further consideration.
[SIGNATURES FOLLOW]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
JPE MANAGEMENT HOLDINGS LLC
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
Name:
Joseph N. Jaggers
 
 
Title:
Manager
 
 
 
 
 
 
SERVICE PROVIDER
 
 
 
 
 
 
«Grantee»
 







